Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a connector for connecting an infusion tube to an infusion device, the connector comprising a connector body, a vent opening, a membrane covering the vent opening on an inner surface of the connector body, a protrusion on the inner surface defining a curve surrounding the vent opening, and a fluid path arranged outside of the curve and defined by a needle, wherein the membrane extends outside of the curve to the needle, in combination with the other limitations of the independent claims. 
The closest prior art of record is Lynch et al. (US 2011/0190704). Lynch discloses a connector (20; Figure 11a) for connecting an infusion tube to an infusion device, the connector comprising: a connector body comprising an end wall (31), a first vent opening (34); a membrane (36) covering the first vent opening at the inner surface of the end wall (Figure 11b); and a first protrusion (Figure 11A) on the inner surface defining a curve surrounding the vent opening (Figure 5 and 11b); and a fluid path (22 and 102; Figure 8) arranged outside of the curve (Figures 5 and 11b) and defined by a needle (102), wherein the first vent opening is adjacent to the membrane (Figure 5 and 11b), wherein the membrane is welded to the inner surface of the end wall along a welding seam at the first protrusion (Figure 11A; [0028]). However, Lynch fails to explicitly disclose that the membrane extends outside of the curve defined by the first protrusion to the needle. The membrane 36 only extends to the neck 42 instead of to the needle 102 as claimed. A modification of Lynch to include that the membrane extends outside of the curve defined by the first protrusion to the needle would require altering the way that the connector of Lynch was designed function, and there is not motivation to suggest such a modification. Thus, for at least the foregoing reasons, the prior art of record fails to anticipate or render obvious the present invention as set forth in the independent claims. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783